DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/22 has been entered.

REASONS FOR ALLOWANCE
Claims 1-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious the heat sink assembly comprises a base and a thermal interface material coupled to the base, the thermal interface material extending through the opening into the interior volume, wherein the thermal interface material is configured to compress against the base such that the thermal interface material fills an air pocket between the thermal interface material and the pluggable optical module when the pluggable optical module is received into the interior volume and contacts the thermal interface material in combination with the rest of claim 1 for the reasons stated by Applicant in the Remarks section filed 3/8/22.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious rigidly attaching the heat sink assembly to the cage, whereby a thermal interface material of the heat sink assembly extends through the opening into the interior volume, wherein the thermal interface material is configured to compress against a base coupled to the thermal interface material such that the thermal interface material fills an air pocket between the thermal interface material and the pluggable optical module when the pluggable optical module is received into the interior volume and contacts the thermal interface material in combination with the rest of claim 11 for the reasons stated by Applicant in the Remarks section filed 3/8/22.
It is noted that claim 11 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a heat sink assembly rigidly attached to the respective cages of the plurality of receptacles, wherein the heat sink assembly comprises a base and a thermal interface material coupled to the base, the thermal interface material extending through the respective openings into the respective interior volumes, wherein the thermal interface material is configured to compress against the base such that the thermal interface material fills an air pocket between the thermal interface material and the pluggable optical module when the pluggable optical module is received into any of the respective interior volumes and contacts the thermal interface material in combination with the rest of claim 19 for the reasons stated by Applicant in the Remarks section filed 3/8/22.
It is noted that claim 19 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. D’Inca et al. (figs. 3a-c) teaches a thermal pad but it fails to teach or render as obvious the instant claimed invention; the pad 214 does not extend into the interior volume of the cage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874